Opinion by
Trexler, J.,
We will consider the several questions involved as they appear in appellant’s argument.
1. The court refused two points submitted by the defendant which were to the • effect that under the law where suit is brought by the assignee of a negotiable instrument assigned before maturity, the suit may and ought to be brought in the name of the assignee himself and not in the name of the original payee to the use, etc. The court could not affirm these points. It would not have been a correct statement of the law. Suit in the payee’s name to the use of the assignee is proper. The assignee may bring suit in his own name. He is not compelled to do so.
2. The fourth and fifth points submitted were to the effect that unless there was an actual assignment of the notes on which the suit was brought there could be no recovery even if there had been an agreement that the proceeds of the note should go to pay the debt of the plaintiff and instructions had been given to that effect to the attorney having the notes in charge. The refusal of these points did not constitute reversible error for the court repeatedly stated in his charge that if there was no assignment of the notes to the plaintiff the verdict should be for the defendant. The trial judge was not bound to adopt the language of the points but could choose his *252own form of expression and as the subject was fully and correctly covered in the charge there was no error. As was said in Hufnagle v. Delaware & Hudson Company, 227 Pa. 476, this was all that defendant was entitled to ask.
3. The assignments directed to the charge of the court are overruled as there was no exception taken to the charge of the court by the defendant.
4. The verdict given seems to have been a little larger than the amount in controversy but this has been corrected by a remission of part of the verdict by the plaintiff at the direction of the court.
We have considered all the assignments properly supported by exceptions and find no merit in them.
Judgment affirmed.